 



Exhibit 10.23
AMENDMENT NO. 5
This Amendment No. 5 (the “Amendment”) to the U.S. Systems Integrator Agreement
(the “Agreement”) by and between Cisco Systems, Inc., (“Cisco”) a California
corporation having its principal place of business at 170 West Tasman Drive, San
Jose, CA, 95134, and Internet work Experts, Inc. (“Integrator”) a Texas
corporation having its principal place of business at 15960 Midway Road,
Suite 101, Addison, Texas, 75001 is entered into as of the date last written
below (“the Effective Date”).
WHEREAS, Cisco and Integrator have previously entered into the Agreement dated
November 13, 2001, as amended; and
NOW WHEREFORE, the parties agree to amend the Agreement as follows:

1).   The term of the Agreement is extended until November 12, 2005.

If the Agreement shall have expired prior to the Amendment Effective Date, any
orders received and Products purchased between the date of expiration and the
Amendment Effective Date shall be in all respects deemed made under the
Agreement as in effect prior to this Agreement.

2).   Exhibit C-2, Cisco Brand Services Resale Exhibit shall be replaced in its
entirety with the attached Exhibit C-3   3).   All other terms and conditions of
the Agreement remain unchanged.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the last date which is written below.

                  CISCO SYSTEMS, INC.   INTERNETWORK EXPERTS, INC.    
 
               
BY:
  /s/ Frank A. Calderon
 
  BY:   /s/ Paul Klotz
 
    (Authorized Signature)   (Authorized Signature)    
 
               
NAME:
  FRANK A. CALDERON   NAME:   PAUL KLOTZ    
 
               
TITLE:
  VP, WW SALES FINANCE   TITLE:   Vice President    
 
               
DATE:
  1/27/05   DATE:   1/21/05    

IE/Amend 5/CONFIDENTIAL   Page 1 of 9

 



--------------------------------------------------------------------------------



 



  2.1   BPRA. Integrator must complete the Business Partner Readiness Assessment
prior to resale of any Services hereunder.     2.2   Ordering Tools. Integrator
agrees to use Cisco offered electronic ordering solutions (e.g. Ordering Tool
and Service Contract Center) for any new service orders or service renewal
orders. End-User name and site details are required to place any orders.

3.0  CISCO RIGHTS AND OBLIGATIONS. For each End User to whom Integrator resells
Cisco Brand Services, Cisco will use commercially reasonable efforts to provide
Services directly to Integrator’s End User in accordance with the following.

  3.1   Cisco.com Access. Cisco will provide an appropriate level of partner
access to Cisco.com. This system provides Integrator with technical and general
information on Products.     3.2   Warranty. For the duration of the Cisco
warranty period, Cisco will provide Bug Fixes and Hardware replacement service
to Integrator as follows:

  3.2.1   Bug Fixes.

  3.2.1.1   When required, Cisco will provide new Software to integrator to
correct a problem, or provide a network-bootable Software image, as determined
by Cisco.     3.2.1.2   Distribution Rights. Cisco grants Integrator the right
to distribute Bug Fixes to its End Users provided the End User is currently
licensed to use the Software.

  3.2.2   Hardware Support. Cisco will replace Product in accordance with the
warranty terms set forth in the published Product warranty provided with the
original Product.

  3.3   Resale of Services. Cisco will make the Services listed in Attachment A,
Services Availability, to this Exhibit available to Integrator for resale to
Integrator’s End Users. Services are subject to the availability limitations
specified in Attachment A.     3.4   Support Agreements. Support will be
provided to End Users pursuant to a standard Cisco Support Agreement between
Cisco and End User. The Support Agreements to be used are provided by Cisco.
Notwithstanding anything to the contrary, nothing in this Exhibit shall require
Cisco to execute a Support Agreement with an End User. Prior to commencing
Services for an End User, Cisco must receive the documents specified in
Section 4.1.2 of this Exhibit whereupon Cisco will:

  3.4.1   Validate Product model and serial numbers.     3.4.2   Execute and
return the Support Agreement and provide an Equipment List (excluding charges)
and the Support Agreement number to the End User.     3.4.3   Provide a copy of
the Equipment List (including charges) and Support Agreement number to
Integrator.

4.0  INTEGRATOR RIGHTS AND OBLIGATIONS.

  4.1   Resale of Services. Subject to the terms and conditions of this Exhibit,
Integrator is authorized on a non-exclusive basis to resell Services to End
Users, according to the following process:

4.1.1  Integrator resells the Services to an End User and providing the End User
with a copy of the standard Cisco Support Agreement for review and signature.
Integrator and End User may not make any modification(s) to the Support
Agreement.

  4.1.2   Cisco requires the following documents from Integrator prior to
commencing Services to End Users:

  IE/ Amend 5 / CONFIDENTIAL   Page 3 of 9

 



--------------------------------------------------------------------------------



 



Warranty shall commence upon shipment to the End User. Warranty service consists
of the following Software and Hardware replacement services:

  4.5.1.1   Integrator will distribute Bug Fixes to the End User during the
warranty period.     4.5.1.2   Integrator will meet the replacement obligations
as set forth in the then-current published Product warranty applicable to the
particular Product sold to the End User.

    4.5.2 
 Returns Coordination. For Product returned to Cisco for replacement under
warranty, Integrator will comply with the following:

  4.5.2.1   Coordinate the return of all failed parts, freight and insurance
prepaid, to the Cisco designated location. For Product that has been advance
replaced pursuant to the Product warranty terms, integrator shall return
falled/defective Product within ten (10) days of receipt of the replacement
Product; otherwise, Product will be invoiced to Integrator at the then current
list price.     4.5.2.2   Comply with the following RMA procedure:

  4.5.2.2.1   Ensure all Products are property packaged prior to being shipped,
and will include a written description of the failure and specification of any
changes or alterations made to the Product. Product returned to Cisco will
conform in quantity and serial number to the RMA request.     4.5.2.2.2   Tag
each Product returned with the RMA transaction number and a brief description of
the problem.

  4.6   Unsupported End User List. If Integrator elects not to support Product
under this Exhibit, Integrator shall refer End User information, including but
not limited to End User name, address and phone number to Cisco at the time of
Product purchase or renewal of support via any of the means described in section
1.4 above. If Product becomes unsupported due to End User decision at some point
subsequent to initial deployment, Integrator shall refer End User information to
Cisco within 90 days of equipment becoming unsupported.

5.0 PRICE AND PAYMENT TERMS.

    5.1   Discounts.

  5.1.1   Unit-Based Model. The price of Services to Integrator for a period of
twelve months from the Effective Date (“Unit-Based Measurement Period”) shall be
calculated by applying Cisco’s then-current service list price less the
applicable discount based on Integrator’s ability to have attached Service to
Product purchased (“Attach Rate”) over the previous twelve (12) month period on
a units-based method (“Unit-Based”) shown below.         Determination of
Unit-Based Attach Rate. Unit-Based Attach Rate is established by calculating
Integrator’s total number of Products covered by Cisco brand services (per
Attachment A) as a percentage of the total number of Products purchased over the
most recent period of twelve (12) full calendar months.

          Attach Rate   Discount 0% – 35%     10 % 36% – 55%     15 % 56% – 74%
    20 % 75%+     25 %

  5.1.2   Revenue-Based Model. The price of Services to Integrator for a period
of twelve months from expiration of the Unit-Based Measurement Period and for
subsequent twelve month period(s) (“Revenue-Based Measurement Period”) shall be
calculated by applying Cisco’s then-current

  IE/ Amend 5/ CONFIDENTIAL   Page 5 of 9

 



--------------------------------------------------------------------------------



 



  5.3   All prices in the Equipment List(s) are exclusive of any taxes and
duties which, if applicable, shall be paid by Integrator. Applicable taxes are
billed as a separate item. In addition, the following items will be billed to
Integrator: time and material fees and Product list price of replaced Product
not returned pursuant to the terms of End User’s Support Agreement.     5.4  
This Agreement may be terminated by Cisco and/or Cisco may suspend its
performance immediately upon Notice if (i) Integrator does not provide the
Unsupported End User List pursuant to Section 4.3 within thirty (30) days after
the end of the previous quarter and after Notice from Cisco or (ii) Integrator
fails to pay for the Services when due and fails to make such payment within
fifteen (15) days after Notice from Cisco of such past due payment.
Notwithstanding the above, Cisco shall have the right to seek payment for
Services directly from the End User in the event Integrator does not remit
payment to Cisco pursuant to the payment terms.     5.5   Integrator is free to
determine its resale prices unilaterally. Integrator understands that neither
Cisco, nor any employee or representative of Cisco, may give any special
treatment (favorable or unfavorable) to Integrator as a result of Integrator’s
selection of resale prices. No employee or representative of Cisco or anyone
else has any authority to specify what Integrator’s resale prices for the
Services must be, or to inhibit in any way, Integrator’s pricing discretion with
respect to the Services.     5.6   Support for Other Product. Integrator may
support Other Product under the following conditions: Integrator provides Cisco
(i) a request to support Other Product and (ii) a letter from the End User
including a request for Service from the Integrator and a list of the Product(s)
and serial number(s) to be supported.

6.0 GENERAL.

  6.1   Entitlement. Integrator acknowledges that an End User is entitled to
receive support services only on Product for which Integrator has paid the
applicable license and support fees to Cisco. Integrator agrees to assist Cisco
with enforcement of End User entitlement as necessary.     6.2   Disclosure of
Contract Information. Integrator acknowledges and agrees that in no event shall
any of the information contained in this Exhibit or Integrator’s Agreement
number be disclosed to any third party.     6.3   Representations and
Warranties. Integrator shall not make any representations or warranties on
behalf of Cisco, except as expressly authorized herein or as expressly
authorized by Cisco in writing. Neither Integrator nor Cisco will make any
obligation to End Users on behalf of the other, nor commit the resources of the
other to End Users.     6.4   Independent Contractors. The relationship of Cisco
and Integrator established by this Exhibit is that of independent contractors,
and nothing contained in this Exhibit shall be construed to (i) give either
party the power to direct and control the day-to-day activities of the other,
(ii) constitute the parties as joint venturers, co-owners or otherwise as
participants in a joint or common undertaking, or (iii) allow Integrator to
create or assume any obligation on behalf of Cisco for any purpose whatsoever.
All financial obligations associated with Integrator’s business are the sole
responsibility of Integrator. All sales end other agreements between Integrator
and its End Users are Integrator’s exclusive responsibility and shall have no
effect on Integrator’s obligations under this Agreement. Integrator shall be
solely responsible for, and shall indemnify and hold Cisco free and harmless
from, any and all claims, damages or lawsuits (including Cisco’s attorneys’
fees) arising out of the acts of Integrator, its employees or its agents.    
6.5   Indemnification. Integrator hereby indemnifies and holds Cisco harmless
from any claim, loss, damage or expense, including reasonable court costs and
attorney’s fees, resulting from any claim made by End User against Cisco
hereunder under claim of a third party beneficiary or otherwise. This shall not
limit Cisco’s obligations, subject to the terms and conditions of this
Agreement, to provide the Services described herein.

  IE/ Amend 5/ CONFIDENTIAL   Fage 7 of 9

 



--------------------------------------------------------------------------------



 



APPENDIX A
CISCO PROBLEM PRIORITIZATION AND ESCALATION GUIDELINE
To ensure that all problems are reported in a standard format, Cisco has
established the following problem priority definitions. These definitions will
assist Cisco in allocating the appropriate resources to resolve problems.
Integrator must assign a priority to all problems submitted to Cisco.
PROBLEM PRIORITY DEFINITIONS:

    Priority 1:   An existing network is down or there is a critical impact to
the End User’s business operation. Cisco, Integrator and End User will commit
full-time resources to resolve the situation.       Priority 2:    Operation of
an existing network is severely degraded, or significant aspects of the End
User’s business operation are being negatively impacted by unacceptable network
performance. Cisco, Integrator and End User will commit full-time resources
during Standard Business Hours to resolve the situation.       Priority 3:  
Operational performance of the network is impaired while most business
operations remain functional. Cisco, Integrator and End User are willing to
commit resources during Standard Business Hours to restore service to
satisfactory levels.       Priority 4:   Information or assistance is required
on Cisco product capabilities, installation, or configuration. There is clearly
little or no impact to the End User’s business operation. Cisco, Integrator and
End User are willing to provide resources during Standard Business Hours to
provide information or assistance as requested.

Cisco encourages Integrator to reference this guide when Integrator-initiated
escalation is required. If Integrator does not feel that adequate forward
progress or the quality of Cisco service is satisfactory, Cisco encourages
Integrator to escalate the problem ownership to the appropriate level of Cisco
management by asking for the TAC Duty Manager.
CISCO ESCALATION GUIDELINE:

                  Elapsed   Priority 1   Priority 2   Priority 3   Priority 4
Time                
 
  Customer
           
1-Hour
  Engineering Manager            
 
  Technical Support
  Customer
       
4-Hour
  Director   Engineering Manager        
 
  Vice President
  Technical Support
       
24-Hour
  Customer Advocacy   Director        
 
  President (CEO)   Vice President
       
48-Hour
      Customer Advocacy        
 
          Customer Engineering
   
72-Hour
          Manager    
 
      President (CEO)   Technical Support
  Customer

 
          Director   Engineering

96-Hour
              Manager

     
Note:
  Priority 1 problem escalation times are measured in calendar hours 24 hours
per day, 7 days per week. Priority 2, 3 and 4 escalation times correspond with
Standard Business Hours.  
 
  The Cisco Manager to which the problem is escalated will take ownership of the
problem and provide the Integrator with updates. Cisco recommends that
Integrator-initiated escalation begin at the Customer Engineering Manager level
and proceed upward using the escalation guideline shown above for reference.
This will allow those most closely associated with the support resources to
correct any service problems quickly.

         
ACCESSING TAC:
       
North America, South America:
  +1-800-553-2447 (within the United States)
+1-408-526-7209    
Europe, Middle East, Africa:
  +32-2-778-4242    
Asia Pacific:
  +1-800-805-227 (within Australia)
+61-2-9935-4107    

  IE/ Amend 5/ CONFIDENTIAL   Page 9 of 9

 